Exhibit 10.2

 

VOTING AND SUPPORT AGREEMENT

 

This Voting and Support Agreement (this “Agreement”) is dated as of
October       , 2013, by and between the undersigned holder (“Shareholder”) of
Company Common Stock, no par value per share, of Mission Community Bancorp, a
California corporation (“Company”), and Heritage Oaks Bancorp, a California
corporation (“HEOP”). All capitalized terms used but not defined herein shall
have the meanings assigned to them in the Merger Agreement (defined below).

 

WHEREAS, concurrently with the execution of this Agreement, HEOP and Company are
entering into an Agreement and Plan of Merger (as such agreement may be
subsequently amended or modified, the “Merger Agreement”), pursuant to which
Company shall merge with and into HEOP and, in connection therewith, each
outstanding share of Company Common Stock will be converted into the right to
receive the Merger Consideration;

 

WHEREAS, as of the applicable record date Shareholder beneficially owns or
directly or indirectly has sole or shared voting power, or the right to direct
the voting with respect to the number of shares of Company Common Stock
identified on Exhibit A hereto (such shares, together with all shares of Company
Common Stock subsequently acquired by Shareholder during the term of this
Agreement, including through the exercise of any stock option or other equity
award, warrant or similar instrument, being referred to as the “Shares”), and
holds stock options or other rights to acquire the number of shares of Company
Common Stock identified on Exhibit A hereto; and

 

WHEREAS, it is a condition to the willingness of HEOP to enter into the Merger
Agreement that Shareholder execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of, and as a condition to, HEOP entering into
the Merger Agreement and proceeding with the transactions contemplated thereby,
and in consideration of the expenses incurred and to be incurred by HEOP in
connection therewith, Shareholder, solely in his, her or its capacity as a
shareholder of Company, and HEOP agree as follows:

 

SECTION 1. Agreement to Vote Shares. Shareholder agrees that, while this
Agreement is in effect, at any meeting of shareholders of Company, however
called, or at any adjournment or postponement thereof, or in any other
circumstances in which Shareholder is entitled to vote, consent or give any
other approval, except as otherwise agreed to in writing in advance by HEOP,
Shareholder shall:

 

(a) appear at each such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of calculating a quorum; and

 

(b) vote (or cause to be voted), in person or by proxy, all the Shares, (i) in
favor of adoption and approval of the Merger Agreement and the transactions
contemplated thereby; (ii) in favor of approval of any other matter that is
required by Law or a Governmental Authority to be approved by the shareholders
of the Company to facilitate the transactions contemplated by the Merger
Agreement, including the Merger; (iii) against any action or agreement that
would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of Company contained in the Merger Agreement or of
Shareholder contained in this Agreement; and (iv) against any Acquisition
Proposal or any other action, agreement or transaction that is intended, or
could reasonably be expected, to impede, interfere or be inconsistent with,
delay, postpone, discourage or impair and adversely affect consummation of the
transactions contemplated by the Merger Agreement or of this Agreement or the
performance by Shareholder of his, her or its obligations under this Agreement.

 

Nothing contained in this Agreement shall be deemed to vest in HEOP or any other
Person any direct or indirect ownership or incidence of ownership.

 

1

--------------------------------------------------------------------------------


 

SECTION 2. No Transfers.

 

(a) While this Agreement is in effect, Shareholder agrees not to, directly or
indirectly, (i) sell, transfer, pledge, assign, make any short sale, distribute
by gift or donation, or otherwise dispose of, or enter into any contract,
option, commitment or other arrangement or understanding with respect to the
sale, transfer, pledge, assignment or other disposition of, any of the Shares
(or any securities convertible into or exercisable for Shares) or any interest
therein, whether by actual disposition, physical settlement or effective
economic disposition through hedging transactions, derivative instruments or
other means, (ii) enter into any agreement, arrangement or understanding with
any Person, or take any other action, that violates or conflicts with or could
reasonably be expected to violate or conflict with Shareholder’s
representations, warranties, covenants and obligations under this Agreement, or
(iii) take any other action that could reasonably be expected to impair or
otherwise adversely affect, in any material respect, Shareholder’s power,
authority and ability to comply with and perform his, her or its covenants and
obligations under this Agreement. Any transfer or other disposition in violation
of the terms of this Section 2 shall be null and void. If any involuntary
transfer of any of the Shares shall occur (including a sale by Shareholder’s
trustee in any bankruptcy, or a sale to a purchaser at any creditor’s or court
sale), the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Shares subject to all of the restrictions, liabilities and rights
under this Agreement, which shall continue in full force and effect until a
valid termination of this Agreement. If so requested by HEOP, Shareholder agrees
that the certificates representing the Shares shall bear a legend stating that
they are subject to this Agreement and to the irrevocable proxy granted in
Section 4 of this Agreement.

 

(b) Shareholder hereby agrees that Shareholder shall not deposit any Shares in a
voting trust, grant any proxy or power of attorney, or enter into any voting
agreement or similar agreement or arrangement with respect to any of the Shares.

 

(c)   Shareholder hereby agrees to notify HEOP promptly (and in any event within
two (2) Business Days) in writing of the number of any additional shares of
Company Common Stock or other securities of Company of which Shareholder
acquires beneficial or record ownership on or after the date hereof.

 

(d)  In furtherance of this Agreement, Shareholder hereby authorizes and
instructs Company to instruct its transfer agent to enter a stop transfer order
with respect to all of Shareholder’s Shares for the period from the date hereof
through the date this Agreement is terminated in accordance with Section 7. 
Company agrees that as promptly as practicable after the date of this Agreement
it shall give such stop transfer instructions to the transfer agent for the
Company Common Stock.

 

SECTION 3. Representations and Warranties of Shareholder. As of the date of this
Agreement and as of the Closing Date, Shareholder represents and warrants to and
agrees with HEOP as follows:

 

(a) If Shareholder is an entity, Shareholder has been duly organized, is validly
existing and is in good standing under the laws of the state of its
incorporation, formation or organization.

 

(b)  Shareholder has all requisite capacity and authority to enter into and
perform his, her or its obligations under this Agreement.

 

(c) This Agreement has been duly and validly executed and delivered by
Shareholder, and constitutes the valid and legally binding obligation of
Shareholder enforceable against Shareholder in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

2

--------------------------------------------------------------------------------


 

(d) The execution and delivery of this Agreement by Shareholder does not, and
the performance by Shareholder of his, her or its obligations hereunder and the
consummation by Shareholder of the transactions contemplated hereby will not,
violate or conflict with, or constitute a default under, any agreement,
instrument, contract or other obligation or any order, arbitration award,
judgment or decree to which Shareholder or any of its affiliates is a party or
by which Shareholder or affiliates or any of their respective properties or
assets (including the Shares) is bound, or any Law to which Shareholder is
subject or, in the event that Shareholder is a corporation, partnership, trust
or other entity, any charter, bylaw or other organizational document of
Shareholder.

 

(e) Shareholder is the record and beneficial owner of, or is the trustee that is
the record holder of, and whose beneficiaries are the beneficial owners of, and
has good title to all of the Shares and options set forth on Exhibit A hereto,
and the Shares and options are so owned free and clear of any liens, security
interests, charges or other encumbrances. Shareholder does not own, of record or
beneficially, any shares of capital stock of Company other than the Shares
(other than shares of capital stock subject to stock options over which
Shareholder will have no voting rights until the exercise of such stock
options). The Shares do not include shares over which Shareholder exercises
control in a fiduciary capacity. Shareholder has and will have at all times
during the term of this Agreement (i) sole voting power and sole power to issue
instructions with respect to the matters set forth in Section 1 hereof,
(ii) sole power of disposition and (iii) sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of the
Shares owned by Shareholder on the date of this Agreement and all of the Shares
hereafter acquired by Shareholder and owned beneficially or of record by him,
her or it during the term of this Agreement. None of the Shares is subject to
any voting trust or other agreement, arrangement or restriction with respect to
the voting of the Shares, except as contemplated by this Agreement. For purposes
of this Agreement, the term “beneficial ownership” shall be interpreted in
accordance with Rule 13d-3 under the Exchange Act, provided that a Person shall
be deemed to beneficially own any securities which may be acquired by such
Person pursuant to any agreement, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time within 60 days, the satisfaction of any conditions, the occurrence of
any event or any combination of the foregoing).

 

(f) The execution and delivery of this Agreement by Shareholder does not, and
the performance by Shareholder of his, her or its obligations under this
Agreement and the consummation by him, her or it of the transactions
contemplated hereby will not, require Shareholder to obtain any consent,
approval, authorization or permit of, or to make any filing with or notification
to, any Governmental Authority or other third party.

 

(g) There is no suit, action, investigation or proceeding pending or, to the
knowledge of Shareholder, threatened against or affecting Shareholder or any of
his, her or its affiliates before or by any Governmental Entity that could
reasonably be expected to materially impair the ability of Shareholder to
perform his, her or its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

 

(h)  Shareholder understands and acknowledges that HEOP is entering into the
Merger Agreement in reliance upon Shareholder’s execution, delivery and
performance of this Agreement.

 

SECTION 4. Irrevocable Proxy. Subject to the last sentence of this Section 4, by
execution of this Agreement, Shareholder does hereby appoint HEOP and each of
its designees, and each of them individually, with full power of substitution
and re-substitution, as Shareholder’s true and lawful attorney and irrevocable
proxy, to the full extent of Shareholder’s rights with respect to the Shares, to
vote, if Shareholder is unable to perform his, her or its obligations under this
Agreement, each of such Shares that Shareholder shall be entitled to so vote
with respect to the matters set forth in Section 1 hereof at any

 

3

--------------------------------------------------------------------------------


 

meeting of the shareholders of Company, and at any adjournment or postponement
thereof, and in connection with any action of the shareholders of Company taken
by written consent. Shareholder intends this proxy to be irrevocable and coupled
with an interest hereafter until the termination of this Agreement pursuant to
the terms of Section 7 hereof and hereby revokes any proxy previously granted by
Shareholder with respect to the Shares. Notwithstanding anything contained
herein to the contrary, this irrevocable proxy shall automatically terminate
upon the termination of this Agreement.

 

SECTION 5. No Solicitation. Except as otherwise expressly permitted under
Section 6.05 of the Merger Agreement, from and after the date hereof until the
termination of this Agreement pursuant to Section 7 hereof, Shareholder, in his,
her or its capacity as a shareholder of Company, shall not, nor shall such
Shareholder’s partners, officers, directors, advisors or representatives, or any
of his, her, its or their affiliates, (a) initiate, solicit, induce or knowingly
encourage, or knowingly take any action to facilitate the making of, any
inquiry, offer or proposal which constitutes, or could reasonably be expected to
lead to, an Acquisition Proposal, (b) participate in any discussions or
negotiations regarding any Acquisition Proposal, or furnish, or otherwise afford
access, to any Person (other than HEOP) any information or data with respect to
Company or otherwise relating to an Acquisition Proposal, (c) enter into any
agreement, agreement in principle or letter of intent with respect to an
Acquisition Proposal, (d) approve or recommend or propose publicly to approve or
recommend, any Acquisition Proposal or (e) approve or recommend, or propose
publicly to approve or recommend, any agreement, agreement in principle or
letter of intent with respect to an Acquisition Proposal, (e) solicit proxies or
become a “participant” in a “solicitation” (as such terms are defined in
Regulation 14A under the Exchange Act) with respect to an Acquisition Proposal
(other than the Merger Agreement) or otherwise encourage or assist any party in
taking or planning any action that would compete with, restrain or otherwise
serve to interfere with or inhibit the timely consummation of the Merger in
accordance with the terms of the Merger Agreement, (f) initiate a shareholders’
vote or action by consent of Company’s shareholders with respect to an
Acquisition Proposal, or (g) except by reason of this Agreement, become a member
of a “group” (as such term is used in Section 13(d) of the Exchange Act) with
respect to any voting securities of Company that takes any action in support of
an Acquisition Proposal. Shareholder agrees immediately to cease and cause to be
terminated any activities, discussions or negotiations conducted before the date
of this Agreement with any Persons other than HEOP with respect to any possible
Acquisition Proposal.

 

SECTION 6. Specific Performance; Remedies; Attorneys Fees. Shareholder
acknowledges that it is a condition to the willingness of HEOP to enter into the
Merger Agreement that Shareholder execute and deliver this Agreement and that it
will be impossible to measure in money the damage to HEOP if Shareholder fails
to comply with the obligations imposed by this Agreement and that, in the event
of any such failure, HEOP will not have an adequate remedy at law or in equity.
Accordingly, Shareholder agrees that injunctive relief or other equitable remedy
is the appropriate remedy for any such failure and will not oppose the granting
of such relief on the basis that HEOP has an adequate remedy at law. Shareholder
further agrees that Shareholder will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with HEOP’s
seeking or obtaining such equitable relief. In addition, after discussing the
matter with Shareholder, HEOP shall have the right to inform any third party
that HEOP reasonably believes to be, or to be contemplating, participating with
Shareholder or receiving from Shareholder assistance in violation of this
Agreement, of the terms of this Agreement and of the rights of HEOP hereunder,
and that participation by any such persons with Shareholder in activities in
violation of Shareholder’s agreement with HEOP set forth in this Agreement may
give rise to claims by HEOP against such third party.

 

SECTION 7. Term of Agreement; Termination. The term of this Agreement shall
commence on the date hereof. This Agreement may be terminated at any time prior
to consummation of the transactions contemplated by the Merger Agreement by the
written consent of both of the parties hereto, and shall be automatically
terminated in the event that the Merger Agreement is terminated in accordance
with its terms. Upon such termination, no party shall have any further
obligations or liabilities hereunder;

 

4

--------------------------------------------------------------------------------


 

provided, however, such termination shall not relieve any party from liability
for any willful breach of this Agreement prior to such termination.

 

SECTION 8. Entire Agreement; Amendments. This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by each party hereto. No waiver of any
provisions hereof by either party shall be deemed a waiver of any other
provision hereof by any such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

 

SECTION 9. Severability. In the event that any one or more provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable in any
respect, by any court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement and the
parties shall use their reasonable efforts to substitute a valid, legal and
enforceable provision which, insofar as practical, implements the purposes and
intents of this Agreement.

 

SECTION 10. Capacity as Shareholder. The covenants contained herein shall apply
to Shareholder solely in his or her capacity as a shareholder of Company, and no
covenant contained herein shall apply to Shareholder in his or her capacity as a
director, officer or employee of Company or in any other capacity. Nothing
contained in this Agreement shall be deemed to apply to, or limit in any manner,
the obligations of Shareholder to comply with his or her fiduciary duties as a
director of Company.

 

SECTION 11. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of California, without regard for conflict of law provisions.

 

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.

 

SECTION 12. Successors and Assigns; Third Party Beneficiaries. Neither this
Agreement nor any of the rights or obligations of any party under this Agreement
shall be assigned, in whole or in part, by any party without the prior written
consent of the other parties hereto. Subject to the foregoing, this Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer on any Person other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

SECTION 13. Public Disclosure. Shareholder shall not issue or cause the
publication of any press release or other public announcement (to the extent not
previously issued or made in accordance with the

 

5

--------------------------------------------------------------------------------


 

Merger Agreement) with respect to this Agreement, the Merger Agreement or the
transactions contemplated by the Merger Agreement, without the prior consent of
HEOP. Shareholder hereby permits HEOP to publish and disclose in any document
and/or schedule filed by HEOP with the Securities and Exchange Commission such
Shareholder’s identity and ownership of Shares and the nature of Shareholder’s
commitments and obligations pursuant to this Agreement.

 

SECTION 14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original.

 

[Remainder of Page Intentionally Left Blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

 

HERITAGE OAKS BANCORP

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

SHAREHOLDER

 

 

 

 

 

 

Name:

 

 

[Signature Page to Voting and Support Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Shareholder

 

Shares

 

Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------